Citation Nr: 0739488	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for loss of 
testicle.

2.  Entitlement to an effective date prior to March 6, 2001 
for the grant of service connection for loss of testicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected loss of testicle, 
the Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.

In August 2007, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

The Board notes that in the November 2004 personal hearing 
before a Veterans Law Judge, the veteran's accredited 
representative raised a claim of clear and unmistakable error 
(CUE) in a May 1979 decision by the RO.  Such is inextricably 
intertwined with the issue of an effective date prior to 
March 6, 2001 for the grant of service connection for loss of 
testicle and both will be addressed below as they are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected disorder is currently 
manifested by no more than loss of the right testicle.


CONCLUSION OF LAW

The criteria for an initial compensable rating for loss of a 
testicle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 
4.115b, Diagnostic Code 7524 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Moreover, in this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter(s) 
sent to the appellant in December 2005 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Board finds that an additional VA 
examination is not necessary.  As will be discussed further 
below, the claims file contains competent evidence of a 
current disability associated with an injury that occurred 
during the veteran's active duty service.  Most 
significantly, the Board finds the available competent 
medical evidence sufficient to determine the claim which 
renders an additional VA examination unnecessary.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's VA 
outpatient records.  The veteran submitted private treatment 
records and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Compensable Rating for Loss of Testicle

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

752
4
Testis, removal:.
Ratin
g

Both
301

One
01
Note:  In cases of the removal of one testis as the result 
of a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, an evaluation of 30 percent will be assigned for 
the service-connected testicular loss.  Testes, 
undescended, or congenitally undeveloped is not a ratable 
disability. 
1Review for entitlement to special monthly compensation under 
§ 3.350 of this chapter.
38 C.F.R. § 4.115b (2007).

In April 2005, the RO established service connection for loss 
of a testicle, rated at a noncompensable level.  However, the 
veteran is in receipt of special monthly compensation based 
on anatomical loss of a creative organ.

In October 2005 the veteran said that he had lived a life of 
mental and physical pain since leaving the service.  He 
reported receiving medical treatment for his depression due 
to his disorder.  He felt inadequate and had a lack of 
virility.  He felt rejected and humiliated by the opposite 
sex.

The veteran indicated in June 2006 that he had been plagued 
by depression and feelings of inadequacy.  He said that he 
compensated for his loss of a testicle through being overly 
aggressive.

In an August 2007 hearing before the undersigned Veterans Law 
Judge, the veteran said that he felt castrated by the removal 
of his testicle.  He experienced some discomfort and said 
there was a lump from his previous testicle operation.  He 
felt that he had to prove to himself that he was still a man.  
He took tough jobs to prove his manhood.  He reported being 
celibate for the previous five years.  He said that he had 
been lambasted by a couple of women because of his 
deficiency.  He felt that he wasn't a whole man and responded 
negatively to people who questioned him.

Based on the evidence of record, the Board finds that the 
veteran's service-connected disability is manifest by no more 
than the loss of the right testicle.  The evidence of record 
shows that the veteran's right testicle was removed while he 
was on active duty.  None of the evidence of record shows 
that the veteran has lost both of his testicles as would be 
required for a higher rating.  Therefore, the Board finds 
that an initial compensable rating for the service-connected 
loss of testicle is not warranted.

The Board has carefully noted the veteran's statements 
regarding the depression and mental anguish that the loss of 
his right testicle has caused him.  However, those statements 
are more appropriately considered and adjudicated by the RO 
through a separate claim for depression secondary to the 
service-connected loss of testicle.  The Board observes that 
the veteran has filed a secondary claim for depression that 
was adjudicated by the RO in a rating decision dated in 
April 2006.  As an appeal regarding that issue has not been 
perfected, it is not before the Board at this time.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  There is no evidence within the claims folder that 
the loss of the right testicle has markedly interfered with 
the veteran's employment or has caused frequent periods of 
hospitalization.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.  Therefore, an 
initial compensable evaluation for loss of testicle is not 
warranted.



ORDER

Entitlement to an initial compensable rating for loss of 
testicle is denied.


REMAND

In May 1979, the RO denied the veteran's claim for service 
connection for loss of the right testicle.  The record does 
not reflect that the veteran appealed the decision, and it 
became final.

In a November 2004 personal hearing before a Veterans Law 
Judge, the veteran's accredited representative raised a claim 
of clear and unmistakable error (CUE) in the May 1979 
decision by the RO.  The RO has not adjudicated the CUE 
claim.  As the Board finds the claim for earlier effective 
date for the grant of service connection for loss of testicle 
is inextricably intertwined with the claim for CUE, it must 
be remanded for additional development.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, the Board notes that in his August 2007 hearing 
before the undersigned Veterans Law Judge, the veteran 
reported that he has been pursuing this claim continuously 
since October 1978.  He reported that he always appealed 
every determination he received from the RO.  The Board finds 
that the veteran should be given an opportunity to submit 
documentation of his earlier appeals.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).

2.  The RO should contact the veteran and 
obtain any records in the veteran's 
possession pertaining to his continuous 
pursuit of his claim since 1978.  The RO 
should request the veteran to submit any 
documentation in his possession regarding 
his claimed appeals of previous RO 
decisions.  The RO should place in the 
claims file copies of all correspondence 
to the veteran including addresses to 
which  the correspondence was mailed.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue of earlier effective date for 
the award of service connection for loss 
of one testicle should be reviewed.  The 
RO should also adjudicate the issue of 
whether there was clear and unmistakable 
error in the May 1979 rating decision 
which denied this claim.  All applicable 
laws and regulations should be 
considered.  

If the decision on this matter is adverse 
to the veteran, and only if the veteran 
timely files a notice of disagreement, 
the supplemental statement of the case 
should address this issue and be provided 
to him and his representative.  They 
should then be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


